

113 HRES 395 IH: Recognizing Birmingham, Alabama, as home to the first and longest-running celebration of Veterans Day and home of the National Veteran Award.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 395IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Bachus (for himself and Ms. Sewell of Alabama) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing Birmingham, Alabama, as home to the first and longest-running celebration of Veterans Day and home of the National Veteran Award.Whereas November 11, 2013, is the 66th anniversary of National Veterans Day in Birmingham, Alabama;Whereas National Veterans Day in Birmingham is the longest-running celebration of Veterans Day in the United States;Whereas on November 11, 1946, World War II veteran Raymond Weeks presented General Eisenhower a program design proposing National Veterans Day 1947 to honor veterans of all wars fought by the United States, replacing Armistice Day;Whereas the first celebration was held in Birmingham by the National Veterans Day organization in 1947 and included a World Peace Dinner keynoted by General Omar Bradley, a memorial service, and a parade, among other events;Whereas President Eisenhower signed into law on June 1, 1954, the Act proclaiming November 11 as Veterans Day (Public Law 83–380);Whereas in 1954, the National Veterans Day organization, started by Raymond Weeks, expanded to include an annual presentation of the National Veteran Award in Birmingham;Whereas the 60th National Veteran Award in 2013 honors the Tuskegee Airmen, heroes of flight in World War II;Whereas the National Veteran Award reception and banquet, memorial service, World Peace Luncheon, and parade have been held every year since 1954;Whereas the briefing for President Reagan by Elizabeth Dole for the Presidential Citizens Medals cited Raymond Weeks as the Father of Veterans Day;Whereas President Reagan recognized Raymond Weeks as the driving force behind Veterans Day while presenting Mr. Weeks the Presidential Citizens Medal on November 11, 1982, at the White House;Whereas Raymond Weeks should be remembered for his 40 years of loyal service to create a national commemoration to honor the great men and women who have served the United States; andWhereas Birmingham, Alabama, should be recognized for its contributions to the institution of National Veterans Day, the National Veteran Award, and the World Peace Luncheon: Now, therefore, be itThat the House of Representatives—(1)recognizes Birmingham, Alabama, as home to the first and longest-running national celebration of Veterans Day;(2)recognizes Raymond Weeks for his 40 years of patriotic and pioneering efforts establishing Veterans Day and the National Veteran Award;(3)congratulates the Tuskegee Airmen for receiving the National Veteran Award;(4)honors the veterans of the United States and their families for providing freedom of life and liberty; and(5)pays tribute to the men and women of the United States in uniform who risk life and limb at home and overseas.